Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-3, 5-6, 8-11, 13-14, 16-17, 21-24 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 18-20, directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03/30/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s invention is to a cannula having an elongated shaft and having a retention anchor disposed thereon (Fig. 1).  Wherein the retention anchor (20) is composed of an annular body (22) having an inner side surface (30) defining an opening (23) and a proximally-facing surface (24) defining an annular recess (25) (Fig. 3-4) and a washer (34) secured to the annular body (22) having an inner terminal edge (34a) defining an opening (35) that is aligned with the opening (23) of the annular body (22) (Fig. 3-4).  The shaft (12) of the cannula (10) passes through the openings (23,35), the washer (34) being transitionable between a first configuration (Fig. 3) wherein the washer (34) has a convex shape and the inner terminal edge (34a) is disposed outside the annular recess (25) so as to allow the retention anchor (20) to slide along the shaft (12), and a second configuration (Fig. 4) wherein the washer (34) has a concave shape and the inner terminal edge (34a) is disposed within the annular recess (25) so as to and engages the shaft (12) to fix the retention anchor (20) to the shaft (12).  The closes prior art of record is Fodor et al (US Patent 5496142) and Webb (US Patent 10408250B2).
Fodor discloses a retention anchor having a washer (20) is transitionable between a first configuration (shown in Fig. 3c) so that the retention anchor (20 and 44) is slidable along the elongated shaft, and a second configuration (configuration when 20 is clamped downwardly) in which the inner terminal edge (edge at which “d” is measured shown in fig. 3c) of the washer (20) engages the elongated shaft to fix the retention anchor (20 and 44) to the elongated shaft (Fig. 1, 3a-3c, 9-10; and Col. 4 lines 16- 33, Col. 6 lines 3-23,52-63).  However, the washer in Fodor does not have a concave shape in the second configuration with the inner terminal edge being disposed within the annular recess of the annular body.
Webb discloses a retention anchor (100) having an annular body (104) and a washer (102) wherein the washer (102) is transitionable between a first configuration (shown in Fig. 3)  having a convex shape so that the retention anchor (100) is slidable along the elongated shaft, and a second configuration (Fig. 6) having a concave shape in which the inner terminal edge (edge around 106) of the washer (102) engages the elongated shaft to fix the retention anchor (100) to the elongated shaft (Fig. 1-6).  However, the retention anchor doesn’t recite wherein the annular body has a recess in the proximal surface into which the washer recedes into when it is in the second configuration.
Therefore, the claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, and there is no reasonable motivation to modify the art of record to have these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/Primary Examiner, Art Unit 3775